EXAMINER’S COMMENTS

Response to Remarks
Applicant’s remarks, see pages 5-7, filed 2022.03.03, with respect to the rejection of claims 1-4 have been fully considered and are persuasive.  The rejection of claims 1-4 has been withdrawn. 
The claim interpretation under 35 USC §112(f) is moot and withdrawn.


Allowable Subject Matter
Claims 1-4 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1-4 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
The closest art of record is US 2018/0187791 to YAMANAKA et al. As to claim 1, YAMANAKA discloses an actuator (11, fig. 1) configured to drive (via 15) a boost pressure control valve (9) of a supercharger (4) of an internal combustion engine (1), the actuator comprising: 
an electric motor (21 in fig. 6); 
an output shaft (21b); 
a speed reducer that includes at least one pair of metal gears ([0048]), which are meshed with each other (fig. 6), wherein the speed reducer is configured to reduce a speed of rotation outputted from the electric motor and transmit the rotation of the reduced speed to the output shaft (this functional recitation does not constitute a patentable limitation. It has been held that the recitation that an element "configured to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function as set forth in MPEP 2114.  Accordingly, since YAMANAKA discloses all of the structural elements and the elements are capable of performing the function described, this recitation is anticipated by YAMANAKA); 
a rotational angle sensor (35) that includes a magnetic circuit device (36) and a sensing device (37) and is configured to sense a rotational angle of the output shaft (this functional recitation does not constitute a patentable limitation. It has been held that the recitation that an element "configured to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function as set forth in MPEP 2114.  Accordingly, since YAMANAKA discloses all of the structural elements and the elements are capable of performing the function described, this recitation is anticipated by YAMANAKA; [0054]); and 
a housing (20) that receives the electric motor (fig. 6) and the speed reducer and supports the output shaft (fig. 6), wherein: the housing includes a motor insertion hole, into which the electric motor is inserted (fig. 6); 
the motor insertion hole has an inner wall surface that contacts the electric motor or a support member, which supports the electric motor (fig. 6); 
the at least one pair of metal gears are made of a magnetic material (the selection of a magnetic material would be obvious); 
the housing receives the at least one pair of metal gears and the magnetic circuit device in a common space (fig. 6); 
YAMANAKA does not disclose or fairly suggest: in an installed state of the actuator where the actuator is installed to the internal combustion engine, a lowest point of the magnetic circuit device, which is lowest in a gravity direction within an operable range of the output shaft, is defined as a magnetic circuit lowest point, and a highest point of the motor insertion hole, which is highest in the gravity direction, is defined as an insertion hole highest point; 
the insertion hole highest point is located on a lower side of the magnetic circuit lowest point in the gravity direction; and 
a meshing portion of the at least one pair of metal gears and all of metal contact portions including a contact portion between the electric motor and the support member are located on a lower side of the magnetic circuit lowest point in the gravity direction.  
The prior art does not teach or fairly suggest the claims as amended. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Notable References
The prior art below is considered pertinent to applicant's disclosure as each further discloses a state of the art.
US 20030185672 A1	US 20130140477 A1	US 20070240676 A1	US 20070240677 A1

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313) 446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        5/6/2022